Citation Nr: 1613567	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-40 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected anxiety or herbicide exposure.  

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder from November 30, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, which originally had jurisdiction over this appeal, and Nashville, Tennessee, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

In May 2014, the Board determined that an initial rating in excess of 10 percent for anxiety, to include posttraumatic stress disorder (PTSD), prior to November 30, 2010 was met.  Specifically, a 30 percent rating was granted from January 21, 2008.  This grant was promulgated in a June 2014 rating decision, and that claim is no longer on appeal.  The claim for an initial rating in excess of 30 percent from November 30, 2010, was remanded for additional evidentiary development.  Moreover, the claim of service connection for HTN, to include as secondary to service-connected anxiety, to include PTSD, or herbicide exposure, was also remanded for evidentiary development.  The remanded claims have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Chronic HTN was not shown in service or within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's diagnosed HTN is etiologically related to his active service, a service-connected disability, or his presumed herbicide exposure therein.  

2.  For the time period beginning November 30, 2010, the Veteran's anxiety disorder is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; there is no evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating such a level of disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for HTN have not been met.  38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for an initial rating in excess of 30 percent for anxiety disorder for the period beginning November 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes (DCs) 9411, 9413 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.  

VA satisfied the notification requirements of the VCAA by means of letters dated in September 2006, February 2008, October 2010, December 2010, and December 2013, which advised the Veteran of the evidence necessary to substantiate his service connection claim, and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  

Relevant to the Veteran's initial rating claim, the Board notes that his claim for an initial rating in excess of 30 percent for anxiety disorder from November 30, 2010, is a downstream issue from the original award of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel  has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream initial rating claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"). I n this case, the Veteran's service connection claim was granted and an evaluation and effective date were assigned.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records (STRs) and post-STRs.  The claims folder also contains VA examination reports dated in October 2014 addressing the medical questions raised in this case.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When appropriate, the examiners' opinions were based upon review of the claims file and/or examination of the Veteran.  Adequate rationale was provided for the medical opinions.  Moreover, as to the increased rating claim, the examiner provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., HTN) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2015).  

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2015).  

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences  (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences  Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924- 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) .

The Board notes that in the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  Note 2 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Hypertension

The Veteran filed a service connection claim for HTN in January 2008, which was denied in a July 2008 rating decision.  In subsequent decisions, the RO has continued to deny this claim.  The Veteran believes that his HTN is due to his active service, asserting that he was first treated for HTN in 1966.  The Veteran has also argued that his HTN is secondary to his service-connected anxiety or a result of his exposure to herbicides.  

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of HTN with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  

HTN is not among the list of diseases that are presumed related to herbicide exposure under 38 C.F.R. § 3.309(e) (2015).  In fact, the term ischemic heart disease specifically does not include HTN.  38 C.F.R. § 3.309(e), Note 2 (2015).

The record shows that the Veteran was treated for acute glomerulonephritis at a private facility prior to service in January 1960.  He had severe hypertensive vascular disease, cardiomegaly, congestive heart failure, and massive albuminuria and hematuria.  He ultimately recovered "quite well" from this episode and there was no evidence of any residual damage.  His STRs reflect that a blood pressure reading of 140/90 was recorded in September 1966.  His history included treatment in 1960 for headache, pulmonary edema, hematuria, and HTN.  At this time, he said that his health was good.  At time of separation examination in May 1968, his blood pressure was 128/78.  HTN was not noted.  

Post STRs reflect treated for HTN since as early as 2003.  

The Veteran was afforded a VA examination for his HTN in October 2014.  He was asked whether the Veteran's HTN was incurred in or aggravated by his active duty.  The examiner reviewed the claims file, noting the Veteran's history, to include his preservice treatment for hypertensive vascular disease, and the one recorded elevated blood pressure reading during service, as well as the post service diagnosis of HTN from 2003 forward.  

It was the VA examiner's opinion that the Veteran's initial hypertensive vascular disease was associated with his severe episode of glomerulonephritis.  He further noted that since post military service in 1968, there had been no further evidence of HTN until "2004."  Thus, after 35 plus years, it was his opinion that the Veteran's "military finding" of hypertensive vascular disease had resolved.  He added that according to the "Mayo Clinic" and medical literature, primary or essential HTN tended to develop gradually over many years with no identifiable cause of high blood pressure, while secondary HTN was caused by an underlying condition, such as kidney problems.  He concluded that the Veteran's HTN was considered to be related to what was seen in the general population, a gradual development over many years.  Moreover, he opined that the Veteran's HTN was not caused, incurred, or aggravated by his conceded herbicide exposure.  For rationale, it was noted that medical research was limited in its association of HTN with such.  However, in this case, his HTN was related to what was seen in the general population and that was gradual onset over many years.  

Thus, the evidence shows that preservice HTN was related to acute glomerulonephritis and resolved prior to service.  While the one elevated blood pressure reading was noted, the VA examiner noted that there were no further reports of HTN for over 35 years after service.  Thus, as reported above, current chronic HTN was not shown until many years after service.  Moreover, the examiner found that this condition is associated with what is seen in the general population - gradual onset over many years.  As such, the record contains no diagnosis of chronic HTN either in service or within one year after service, which would preclude service connection on the basis of direct service connection, continuity of symptomology or on a chronic disease presumptive basis.  There is also no medical evidence linking the Veteran's current HTN to his active service, and he has not submitted any medical opinion that even suggests a relationship between his HTN and his military service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  As to the assertion that the Veteran's HTN is related to inservice Agent Orange exposure, as noted above, HTN is not among the diseases set forth in 38 C.F.R. § 3.309(e) for which service connection may be presumed based on inservice herbicide exposure.  Notwithstanding, he may submit evidence of direct causation.  Here, he has submitted no evidence of direct causation between Agent Orange exposure in service and his current diagnosis of HTN.  

Consideration has been given to the Veteran's personal assertion that his HTN was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of HTN, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  HTN is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings are needed to properly assess and diagnose the disorder.  See Davidson, supra, and Jandreau, supra; and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that the Veteran is competent to report perceived symptoms of HTN, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether certain blood pressure readings support a diagnosis of HTN.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as HTN.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

As such, the criteria for service connection for HTN have not been met, and the Veteran's claim is denied.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's statements describing perceived symptoms of his service-connected disorder which come to him through his senses are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's anxiety disorder is rated at 30 percent under 38 C.F.R. § 4.130, DCs 9411 and 9413 for the time period beginning on November 30, 2010.  

A 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a worklike setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.

Entitlement to an initial rating in excess of 30 percent for anxiety disorder from November 30, 2010.  

As previously noted, the claim for an initial rating in excess of 30 percent for anxiety disorder, beginning November 30, 2010, was remanded for a contemporaneous examination by the Board in a May 2014 remand.  At that time, it was noted, that the Veteran had not been examined by VA since November 2010, and he alleged that the condition had worsened since that time.  

The pertinent evidence added to the record as a result of the 2014 remand is an October 2014 PTSD examination report.  Following review of the record and examination of the Veteran, the examiner opined that the following statement best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The report includes details about the Veteran's daily living, noting that his mother-in-law and nephew resided with him and his wife.  He played a mentor/father role for his nephew.  He retired in May 2012 in his job of buying and selling produce in that his company was cutting back.  He did not go to group but was on numerous medications for his psychiatric symptoms.  He sometimes had "brain farts" and no longer did complex crossword puzzles as he lost his train of thought.  Other symptoms included recurrent, involuntary and distressing memories of traumatic events.  He avoided distressing memories and thoughts associated with inservice traumatic events.  He had marked diminished interest or participation in significant activities.  He had feelings of detachment or estrangement from others.  He had hypervigilance and sleep disturbance.  The examiner noted that these mental symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He also suffered from suspiciousness, panic attacks, and mild memory loss.  He had difficulty in establishing and maintaining effective work and social relationships.  

On physical exam, the Veteran's speech was slow and deliberate.  His remote memory was grossly intact.  He was calm and no more than mildly dysphoric with muted affect.  He had a dry sense of humor with several "word play" demonstrated.  Interactions with his wife were appropriately playful, and he appropriately tolerated her frequent interruptions to correct or edit his portrayal.  He lost his train of thought once.  His speech was mildly digressive.  He was quite personable, and his clothes were neat and clean.  He had several days' growth of beard, but his grooming and hygiene were adequate.  It was further noted that the Veteran went to ball games.  He no longer drove but helped with the bills.  

With regard to the time period beginning November 30, 2010, the Board has determined that the currently assigned 30 percent rating is appropriate.  The Board has found that a higher 50 percent rating is inapplicable due to the fact that there was no evidence of more severe social and occupational impairment warranting such a higher rating.  Importantly, the October 2014 VA examination reflects a supportive marriage and good family relationships, and attendance of his nephew's ball games.  The Veteran did report some difficulty in establishing with maintaining effective work and social relationships, but, overall his disability picture does not reflect social and occupational impairment manifested by reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating such level of disability.  Instead, the Veteran reported enjoying spending time with his family and at ball games.  He also did not retire due to any mental health problems.  Moreover, while the Veteran does take medication, he does not undergo counseling or other therapy whatsoever for his anxiety disorder.  The Veteran also specifically denied thought disorder.  Based on current symptoms, the Board finds that a disability rating in excess of 30 percent for his service-connected anxiety disorder is not warranted for the time period beginning November 30, 2010.  38 C.F.R. § 4.130, DC 9411 (2015).  As he has not demonstrated occupational and social impairment with deficiencies in most areas or total occupational and social impairment, the criteria for a 70 percent or 100 percent rating have not been met.

In light of Hart, supra, the Board has considered whether a staged rating is appropriate; however, the evidence does not show that the criteria for ratings in excess of the currently assigned 30 percent rating beginning on November 30, 2010, are warranted at any time during the initial and pertinent evaluation period.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The Board finds that the currently assigned schedular rating for the Veteran's anxiety disorder is adequate for the period in question.  Ratings in excess of the assigned rating are provided for higher levels of severity of anxiety disorder.  However, such ratings are for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's PTSD.  Higher ratings are warranted for more severe occupational and social impairment.  The Veteran does not exhibit the level of social impairment required for a higher rating for the appropriate time period.  For the time period beginning on November 30, 2010, the Veteran still maintains good relationships with his wife and other family members, attends family gatherings, and is socially involved with his nephew's baseball games.  While he has some difficulty in establishing or maintaining effective social relationships, he does not exhibit the severity of occupational functioning or other impairments such as impaired judgment that are required for a higher rating.  In this regard, he did not retire due to his anxiety/PTSD, and there is no indication that he has any impaired judgment; impaired abstract thinking; and disturbances of motivation and mood.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  The schedular rating criteria under which the Veteran has been rated, Code 9413, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the symptoms of the Veteran's anxiety disorder are contemplated by the schedular rating criteria.  In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his anxiety disorder.  Thus, no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the additional service-connected disabilities are prostate cancer residuals, evaluated as 60 percent disabling, and erectile dysfunction, evaluated as noncompensable.  The combined evaluation is 70 percent.  The Veteran has not described any combined effects of his service-connected disabilities.  Review of the record also does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for HTN, to include as secondary to service-connected anxiety or herbicide exposure, is denied.  

Entitlement to an initial rating in excess of 30 percent for anxiety disorder from November 30, 2010, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


